Ames, J.
In cases of this kind, the admissibility of evidence of illicit intercourse of the complainant with any man other than the defendant depends upon its relation to the time when the child was born. In Eddy v. Gray, 4 Allen, 435, where the intercourse offered to be proved occurred more than ten months before the birth, the evidence was held to be inadmissible, without proof that the period of gestation was prolonged beyond the usual duration. We see no reason why the same rule should not be followed where the intercourse offered to be proved took place less than seven and a half months before the birth, in the absence of any proof that the birth was premature. The testimony of the complainant, and the presumption of law as to the period of gestation, concurred; and the judge, who tried the cause without a jury, might well consider the evidence offered by the defendant as immaterial.

Exceptions overruled.